Citation Nr: 1503102	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs VA Regional Office and Insurance Center (VAROIC).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, and these records have been reviewed.  


FINDINGS OF FACT

1.  The Veteran's Certificate of Death reflects that he died on July [redacted], 2009 with an immediate cause of closed head injury, due to, or as a consequence of, blunt force trauma, due to, or as a consequence of, a fall.  

2.  At the time of the Veteran's death in July 2009, he had no claims pending and service connection was not in effect for any disabilities.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Regarding the issue of entitlement to accrued benefits, the facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 'because the law as mandated by statute, and not the evidence, is dispositive of the claim'].

Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran's Certificate of Death reflects that he died on July [redacted], 2009 with an immediate cause of closed head injury, due to, or as a consequence of, blunt force trauma, due to, or as a consequence of, a fall.  At the time of the Veteran's death, he had no claims pending and service connection was not in effect for any disabilities.  Therefore, as the Veteran had no pending claims at the time of his death, and service connection was not in effect for any disabilities at the time of his death, the Appellant has no legal basis to claim entitlement to basic eligibility for accrued benefits to include reimbursement of expenses related to last sickness.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


